Case: 1:19-cr-00090-CAB Doc #:1 Filed: 02/12/19 1 of 3. PagelD #: 1

 

IN THE UNITED STATES DISTRICT COURT éu/¥ Fro
FOR THE NORTHERN DISTRICT OF OHIO “FIO py
EASTERN DIVISION Nils ew 8 Og
UNITED STATES OF AMERICA, ) INDICTMENT EVE AME OF (say
)
Plaintiff, )
1 1°19 CR 90 @
v. ) CASE] NO.
) Title 18, United States Code,
DEAYRE HORTON ) Sections 922(g)(1), 924(a)(2) and
aka ANGELO HORTON, ) 924(c)(1)(A)(); Title 21, United
) States Code, Section 841(a)(1)
Defendant. ) and (b)(1 YC),

TUDGE BOYKO
COUNT 1

(Felon in Possession of Firearm and Ammunition, 18 U.S.C. §§ 922(g)(1) and 924(a)(2))
The Grand Jury charges:

On or about October 26, 2018, in the Noithand District of Ohio, Eastern Division,
Defendant DEAYRE HORTON aka ANGELO HORTON, having been previously convicted of
crimes punishable by imprisonment for a term exceeding one year, those being: Robbery, in Case
Number CR-05-470910, in the Cuyahoga County Common Pleas Court, on or about July 10,
2006; and Attempted Murder with a Firearm Specification (two counts), in Case Number CR-04-
458323, in the Cuyahoga County Common Pleas Court, on or about July 10, 2006, did
knowingly possess in, and affecting interstate and foreign commerce, a firearm, to wit: a Taurus
9mm caliber pistol, serial number TJM49632, and ammunition, said firearm and ammunition
having been shipped and transported in interstate commerce, in violation of Title 18, United

States Code, Sections 922(g)(1) and 924(a)(2).
Case: 1:19-cr-00090-CAB Doc #:1 Filed: 02/12/19 2 of 3. PagelD #: 2

COUNT 2
(Possession with Intent to Distribute Cocaine Base, 21 U.S.C. §§ 841(a)(1) and (b)(1)(C))

The Grand Jury further charges:
On or about October 26, 2018, in the Northern District of Ohio, Eastern Division,
Defendant DEAYRE HORTON aka ANGELO HORTON, did knowingly and intentionally
| possess with the intent to distribute approximately 5.26 grams of cocaine base, a Schedule II

controlled substance, in violation of Title 21, United States Code Section 841({a)(1) and

(b)C1)(C).
COUNT 3
(Possession with Intent to Distribute Fentanyl and Acetylfentanyl, 21 U.S.C. §§ 841 (a)(1) and
(BJ) .
The Grand Jury charges:

On or about October 26, 2018, in the Northern District of Ohio, Eastern Division,
Defendant DEAYRE HORTON aka ANGELO HORTON, did knowingly and intentionally
possess with the intent to distribute approximately 9.3 9 grams of Acetylfentanyl, a Schedule I
controlled substance, and Fentanyl, a Schedule I controlled substance, in violation of Title 21,
United States Code Section 841(a)(1) and (b){1)(C).

COUNT 4
(Possession of a Firearm in Furtherance of a Drug Trafficking Crime, 18 U.S.C. §

924(c)(L)(A)G))
The Grand Jury further charges:
On or about October 26, 2018, in the Northern District of Ohio, Eastern Division,
Defendant DEAYRE HORTON aka ANGELO HORTON, possessed a firearm in furtherance of
a drug trafficking crime, to wit: Possession With Intent to Distribute cocaine base,

Acetylfentanyl, and Fentanyl, in violation of code sections 21 U.S.C. §§ 841(a)(1)} and

 

 
Case: 1:19-cr-00090-CAB Doc #: 1 Filed: 02/12/19 3 of 3. PagelD #: 3

(b)(1)(C)), as charged in counts 2 and 3 of this Indictment, in violation of Title 18, United States

Code, Section 924(c)(1)(A)().

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

 

 
